After the death of the housekeeper of the defendant, her former husband, as adminis*441trat’or, brings suit for labor of decedent, at ten dollars a week, or for such sum as the jury should find the services, proven rendered, were worth.
Merrill & Merrill, for plaintiff.
Gower & Shumway, for defendant.
The plea is payment, as made to the decedent; trial is had; a jury finds for the defendant, and the case comes up to this court on the general motion.
The deceased woman-was an employee of the defendant, and for a term much greater than the time pleaded.
The evidence seems as full and complete as can be gleaned regarding similar engagements in like cases; a jury of the county in which the defendant and decedent had lived and worked, without doubt competent to decide the issue, heard the testimony, saw the witnesses and rendered their verdict, and it is not for this court to say that their finding is so clearly wrong as to justify its reversal. Motion overruled.